11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
In the Matter of the Estate of Andrew Johnson, Jr., Deceased
                        No. 11-03-00333-CV – Appeal from Harris County
 
            Hattie Blackmon, appellant, has informed this court that she no longer desires to prosecute
this appeal.  Therefore, the appeal is dismissed.
 
                                                                                    PER CURIAM
 
March 25, 2004
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.